Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 17/271,605 for a POWER SLIDE, filed on 2/26/2021.  This correspondence is in response to applicant’s after final reply filed on 2/22/2022.  Claims 1-7 and 10-14 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-7 and 10-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance the prior art does not teach the structure of the power slide, comprising a left slide and a right slide, wherein the left slide and the right slide each comprise: a top rail and a bottom rail, wherein the top rail is arranged above the bottom rail and is slidably connected to the bottom rail, and a notch is formed in a middle portion of the top rail; a lead screw, wherein the lead screw is arranged above the bottom rail in parallel and has two ends fixedly connected to the bottom rail; and an electric motor, comprising a housing, a rotor shaft and a stator shaft, wherein the housing is mounted in the notch, the stator shaft is fixedly connected into the housing, the rotor shaft penetrates into the stator shaft and is rotatably connected to the stator shaft, and an interior of the rotor shaft is threadedly connected to the lead screw, in combination with the other limitations recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781.  The examiner can normally be reached on Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NKEISHA SMITH/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        June 1, 2022